Citation Nr: 1412339	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  99-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent effective between September 26, 2003, and June 4, 2011, and greater than 40 percent thereafter for degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and T.H.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to March 1992, including in the southwest Asia theater of operations in the Persian Gulf War.

This case has a long and complicated procedural history.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted, in pertinent part, the Veteran's claim of service connection for degenerative arthritis of the lumbar spine and assigned a 10 percent rating effective March 9, 1995.  The Veteran disagreed with this decision, seeking an initial rating greater than 10 percent for his service-connected degenerative arthritis of the lumbar spine.  A Travel Board hearing was held at the RO in May 2000 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This appeal has come to the Board on several prior occasions.  For example, in May 2008, the Board denied the Veteran's higher initial rating claim for degenerative arthritis of the lumbar spine.  The Veteran, through an attorney, and VA's Office of General Counsel (OGC), filed a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court) requesting that the Board's May 2008 decision be vacated and remanded.  The Court granted the Joint Motion in an October 2009 Order.  The Board then remanded the Veteran's higher initial rating claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development in March 2010 and in February 2011.

In a January 2012 rating decision, the RO assigned a higher initial 40 percent rating effective June 4, 2011, for the Veteran's service-connected degenerative arthritis of the lumbar spine.  Because the initial ratings assigned to the Veteran's service-connected degenerative of the lumbar spine are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2012, the Board essentially recharacterized the issue on appeal as entitlement to an initial rating greater than 10 percent prior to June 4, 2011, and greater than 40 percent thereafter for degenerative arthritis of the lumbar spine and denied this claim on the merits.  Both the Veteran, through an attorney, and OGC again filed a Joint Motion with the Court.  In a memorandum decision issued in September 2013, the Court modified the Board's July 2012 decision "to reflect denial of a disability rating higher than 10% from March 9, 1995...until September 26, 2003...as well as a denial of a disability rating higher than 10% from September 26, 2003, to July 10, 2012, and, AS SO MODIFIED, that part of the Board decision on appeal that denied a disability rating higher than 10% prior to September 26, 2003, is AFFIRMED."  See Assing v. Principi, No. 12-2945 (Vet. App. Sept. 12, 2013), at pp. 4.  The Court then vacated and remanded "that part of the Board decision on appeal denying a disability rating higher than 10% from September 26, 2003."  Id.  Having reviewed the record evidence, and because it is bound by the Court's September 2013 decision, the Board has recharacterized the issue on appeal as stated on the title page of this decision.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, the RO).  The Veteran has asserted that both his service-connected lumbar spine disability (currently appealed to the Board) and his service-connected chronic fatigue syndrome (not on appeal) render him unemployable.  The Board previously referred back the Veteran's TDIU claim to the RO in its July 2012 decision.  As noted in the July 2012 Board decision, the Veteran's TDIU claim is being referred back, rather than remanded, to the RO because the Board does not have jurisdiction over one of the service-connected disabilities (in this case, chronic fatigue syndrome) which the Veteran alleges is responsible for his unemployability.  See VAOPGCPREC 6-96 (Aug. 6, 1996).  Therefore, the Board does not have jurisdiction over the Veteran's TDIU claim and it is referred to the AOJ (in this case, the RO) again for adjudication.  

The Board notes that, in an August 2012 rating decision, the RO denied the Veteran's claims of service connection for a right shoulder disability and for a left shoulder disability.  The Veteran disagreed with this decision in April 2013.

The issues of entitlement to service connection for a right shoulder disability and for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that, between September 26, 2003, and August 20, 2007, the Veteran's service-connected degenerative arthritis of the lumbar spine was manifested by, at worst, complaints of morning stiffness and low back pain, flexion to 80 degrees with complaints of mild pain, and lumbar strain.

2.  The record evidence shows that, effective August 20, 2007, the Veteran's service-connected degenerative arthritis of the lumbar spine is manifested by, at worst, complaints of a constant low back ache, flexion to 80 degrees with pain beginning at 10 degrees and additional loss of motion on flexion of 65 degrees due to pain.


CONCLUSIONS OF LAW

1. The criteria for an initial rating greater than 10 percent rating prior to August 20, 2007, for service-connected degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Code (DC) 5295 (effective before September 26, 2003); 38 C.F.R. § 4.71a, DC 5010-5242 (effective September 26, 2003).  

2. The criteria for an initial 40 percent rating effective August 20, 2007, for service-connected degenerative arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Code (DC) 5295 (effective before September 26, 2003); 38 C.F.R. § 4.71a, DC 5010-5242 (effective September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for degenerative arthritis of the lumbar spine is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In February 2004 and in June 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for degenerative arthritis of the lumbar spine, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the RO could not have provided pre-adjudication VCAA notice because the currently appealed rating decision issued in August 1998 was promulgated prior to the VCAA's enactment.  Because the Veteran's higher initial rating claim is being granted to 40 percent disabling effective August 20, 2007, in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his attorney has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id., at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for degenerative arthritis of the lumbar spine, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as entitlement to a higher initial rating for degenerative arthritis of the lumbar spine.  The Veteran was assisted at the hearing by an accredited representative from The American Legion, his then-service representative.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about any worsening of the lumbar spine symptomatology since active service. 

Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which demonstrated worsening of the Veteran's service-connected degenerative arthritis of the lumbar spine, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected degenerative arthritis of the lumbar spine.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  The Board notes that the June 2010 VA examination has been found to be inadequate for VA purposes.  This examination report was not considered in adjudicating the Veteran's currently appealed claim.  With that exception, the Board finds the other examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating Claim

The Veteran contends that his service-connected degenerative arthritis of the lumbar spine is more disabling than currently evaluated.  He specifically contends that this disability has been completely disabling throughout the appeal period.  As noted in the Introduction, because the Board is bound by the Court's September 2013 affirming in part the denial of a higher initial rating claim prior September 26, 2003, for the Veteran's service-connected degenerative arthritis of the lumbar spine, any argument with regard to the time period prior to this date is moot.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected degenerative arthritis of the lumbar spine currently is evaluated as 10 percent disabling effective March 9, 1995, and as 40 percent disabling effective June 4, 2011, under 38 C.F.R. § 4.71a, DC 5010-5242 (arthritis-degenerative arthritis of the spine). See 38 C.F.R. § 4.71a, DC 5010-5242 (2013).  As noted elsewhere, given the Court's September 2013 decision affirming that part of the Board's July 2012 denial of a higher initial rating prior to September 26, 2003, for the Veteran's service-connected degenerative arthritis of the lumbar spine, entitlement to an initial rating greater than 10 percent prior to that date will not be considered in this appeal.

Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, DCs 5235 through 5243.  The revised provisions of DC 5293 also were redesignated as DC 5243 for intervertebral disc syndrome, effective September 26, 2003.

The criteria for evaluating the spine were amended once during this appeal.  Thus, the Veteran is entitled to have his claim considered in light of both the former and revised schedular criteria to determine whether a higher initial rating is warranted for his service-connected degenerative arthritis of the lumbar spine.  If the revised criteria (effective from September 26, 2003) are favorable to the claim, then such criteria can be applied only for the period from and after the effective date of the regulatory change.  The Veteran gets the benefit of having the former criteria (in effect prior to September 26, 2003) applied for the period prior and after the change was made.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); see also DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Under the former rating criteria, DC 5295 provided a 10 percent rating for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was assigned for lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  A maximum 40 percent rating was assigned under DC 5295 for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above symptoms with abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, DC 5295 (effective prior to September 26, 2003).

Effective September 26, 2003, all rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended.  See 68 Fed. Reg. 51,454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, DC's 5235 to 5243 (2004).  The amendment changed the diagnostic code numbers used for all spine disabilities and instituted the use of a General Rating Formula for diseases and injuries of the spine for the new DC's 5235 to 5243.  The revised rating criteria provides that IVDS is to be evaluated under either the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based On Incapacitating Episodes, whichever method results in the higher evaluation.

Under the revised rating criteria for intervertebral disc syndrome (IVDS) based on incapacitating episodes, a 10 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 week during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is assigned for incapacitating episodes of IVDS having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243 (2013).

Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less or for favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine, forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  These ratings are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See generally 38 C.F.R. §§ 4.71a, DC's 5235-5242 (effective September 26, 2003).  Note (1) to the General Rating Formula states that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment should be evaluated separately under an appropriate diagnostic code.  See generally 38 C.F.R. §§ 4.71a, DC's 5235-5242, Note (1) (effective September 26, 2003).

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 .  It also should be noted that use of terminology such as "severe" by VA examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  Although the criteria under DCs 5290 through 5292 were less defined than the current criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motions to define what is normal, VA stated that the ranges of motions were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even though the pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and thus the Board can consider the current ranges of motion as guidance to rating spine disabilities under the old criteria.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2013).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered groups of minor joints ratable on parity with major joints.  38 C.F.R. § 4.45 (2012).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background

The record evidence shows that, on VA spine examination in July 2004, the Veteran's complaints included morning stiffness and limited range of motion in the morning.  He denied any numbness or tingling in any of his extremities.  A history of an in-service back injury (treated with bed rest and multiple muscle relaxants) in Saudi Arabia during the Persian Gulf War was noted.  Physical examination of the lumbar spine showed "normal palpable bony architecture," flexion to 80 degrees with "some mild exacerbation of the [Veteran's] subjective pain with flexion," extension to 40 degrees, lateral bending to 50 degrees in both directions, and lateral rotation to 50 degrees in both directions.  X-rays of the lumbar spine showed "excellent maintenance of all disk heights of L1 through S1 disk spaces.  The bony architecture appears to be within normal limits.  There was very, very mild anterior inferior spurring of the L5.  There is no anterior retrolisthesis of any of the lumbar vertebrae."  The VA examiner stated, "It is possible that the [Veteran] continues to have pain secondary to a musculoskeletal strain of the back sustained during the service approximately in 1991."  This examiner also stated that the Veteran's "lower extremity complaints do not appear to be related in any way to the back as he has no evidence of radicular symptoms or findings on today's examination."  The impressions included generalized musculoskeletal complaints "significantly of the lumbar spine."

On VA spine examination on August 20, 2007, the Veteran's complaints included increased low back pain with "constant ache" that he rated as 6/10 on a pain scale (with 10/10 being the worst imaginable pain).  He denied experiencing any flare-ups of pain, radiating pain, numbness, or tingling of the bilateral lower extremities.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied any history of trauma to the spine.  He did not like taking medication but "will take" 1 dose of an over-the-counter Aleve every 2 months "or so."  He had not used ice, heat, or topical ointments.  He reported a history of fatigue, decreased motion, stiffness, weakness, and pain, but denied spasms.  His pain was located in the lumbar spine and was a constant, deep ache that occurred daily but was not radiating.  He was able to walk 1/4 mile.  

Physical examination in August 2007 showed guarding, pain with motion, and tenderness in the bilateral thoracic sacrospinalis muscles, normal posture and head position, a waddling gait, no abnormal spinal curvatures, 5/5 motor strength in the hips, knees, and ankles, normal muscle tone, no muscle atrophy, normal sensation, and no thoracolumbar spine ankylosis.  The Veteran was "observed changing positions sitting to standing [without] difficulty and putting on shoes/socks [with minimal amount of] difficulty/discomfort." Range of motion testing of the thoracolumbar spine showed flexion to 80 degrees with pain beginning at 10 degrees actively and passively, pain after repetitive use, and additional loss of motion on flexion of 65 degrees due to pain, extension to 25 degrees with pain beginning at 20 degrees in both directions, pain after repetitive use, but no additional loss of motion.  The Veteran reported that he had been unable to work since 1997 secondary to low back pain.  He also reported that he was easily fatigued and tired easily.  He had been a truck driver but was "no longer able to sit for long [periods] of time."  He had not applied for any job since 1997.  The VA examiner stated that the Veteran had the ability to sit, change positions, and demonstrate range of motion without significant pain.  This examiner also stated:

While [the] Veteran may have experienced lumbar spine ache/pain as [a] truck driver, it does appear there may be many other positions the Veteran may be employed in that do not require long distance driving on bumpy roads.  He is able to man the front desk at the family business, which does not require lifting, etc.  Other positions that may be considered would be any type of office or computer work, etc that would allow for stretch breaks.

This examiner stated further that the Veteran's "lumbar spine ache does not require sedating medication for pain [management] and he does not experience flares that may impact on his absenteeism."  The diagnosis was degenerative arthritis of the spine.

On VA outpatient treatment in May 2008, the Veteran complained of low back pain "for the past 3 weeks" that he described as "an achy pain that worsens if he [sits] for too long or stands for too long.  Denies any burning or stinging with urination."  Objective examination showed no low back pain or costovertebral angle tenderness.  The assessment included left lower back pain.  The Veteran was started on Naprosyn 500 mg by mouth twice daily.

In June 2008, the Veteran's complaints included chronic low back pain.  He reported that he had been told he had arthritis.  The assessment included low back pain.

In February 2010, the Veteran's complaints included right lower back pains which had lasted for 4 weeks.  He denied experiencing any falls or incontinence.  Physical examination showed a "very limited" range of motion in the back, pain limited to the right posterior flank, and no costovertebral angle tenderness.  The assessment included chronic low back pain.  The Veteran was advised to take Motrin 600 mg twice daily as needed and apply "ice packs to back."  A March 2010 addendum to this outpatient treatment record indicates that x-rays of the Veteran's lumbar spine taken in February 2010 showed mild degenerative spurring and no significant degenerative disc disease.

In a letter dated later in February 2010, the Veteran's attorney asserted that the August 2007 VA examination results supported the assignment of an initial 40 percent rating for the Veteran's service-connected degenerative arthritis of the lumbar spine.

In separate statements dated in December 2010, both the Veteran and his attorney noted deficiencies in a June 2010 VA spine examination.  The Board notes in this regard that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As noted elsewhere, because the June 2010 VA spine examination already has been found to be inadequate for VA adjudication purposes, it will not be reviewed in this decision.  Accordingly, the December 2010 statements regarding the inadequacy of the June 2010 VA examination also will not be reviewed in this decision.

On VA examination on June 4, 2011, the Veteran's complaints included worsening low back pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of in-service onset of low back pain "while stationed in Saudi Arabia" along with treatment of 2 weeks of bed rest was noted.  The Veteran denied any history of spine trauma or flare-ups of a spine condition.  He reported a history of fatigue, decreased motion, stiffness, weakness, spasm, and daily sharp, constant, stabbing, severe pain "centralized over [the] lower back" that was "exacerbated by activity" and lasted for hours but was not radiating.  He also denied any incapacitating episodes of spine disease.  He used no devices/aids for assistance but was unable to walk "more than [a] few yards."  

Physical examination in June 2011 showed normal posture, head position, and gait, no abnormal spinal curvatures, no spine ankylosis, no objective abnormalities of the cervical sacrospinalis or thoracolumbar sacrospinalis, 5/5 motor strength in all extremities, normal muscle tone, and no muscle atrophy.  Range of motion testing showed flexion to 20 degrees, extension to 10 degrees, lateral flexion to 30 degrees in both directions, lateral rotation to 20 degrees in both directions, no objective evidence of pain on motion, and no additional limitation of motion following repetitive range of motion testing.  X-rays showed mild degenerative spurring and no significant degenerative disc disease.  The Veteran reported that he had been retired for 10-20 years because of back pain.  The VA examiner stated that the Veteran's degenerative joint disease of the spine would prevent him from working "any vigorous/strenuous jobs; however, less physical demanding jobs are plausible."  The diagnosis was degenerative joint disease of the spine.

Analysis

The Board finds that the evidence supports assigning a 40 percent rating effective August 20, 2007, for the Veteran's service-connected degenerative arthritis of the lumbar spine.  The Veteran has contended that his service-connected degenerative arthritis of the lumbar spine results in significant difficulty walking or standing.  The evidence supports the Veteran's assertions, at least effective August 20, 2007, the date of a VA examination showing worsening symptomatology attributable to his service-connected degenerative arthritis of the lumbar spine.  The Board again notes that, pursuant to the Court's September 2013 decision, consideration of a higher initial rating prior to September 26, 2003, is not permitted.  See Assing v. Principi, No. 12-2945 (Vet. App. Sept. 12, 2013).  Between September 26, 2003, and August 20, 2007, the evidence shows that the Veteran experiences, at worst, mild disability due to his service-connected degenerative arthritis of the lumbar spine.  For example, VA examination of the lumbar spine in July 2004 showed flexion to 80 degrees with "some mild exacerbation of the [Veteran's] subjective pain with flexion."  X-rays of the lumbar spine showed only "very, very mild anterior inferior spurring of the L5."  The VA examiner stated, "It is possible that the [Veteran] continues to have pain secondary to a musculoskeletal strain of the back sustained during the service approximately in 1991."  This examiner also stated that the Veteran's "lower extremity complaints do not appear to be related in any way to the back as he has no evidence of radicular symptoms or findings on today's examination."  

There is no indication that, between September 26, 2003, and August 20, 2007, the Veteran experienced at least lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position (i.e., a 20 percent rating under the former DC 5295) or forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (i.e., a 20 percent rating under the revised 5242) such that a higher initial rating is warranted under either the former or revised rating criteria for evaluating spinal disabilities during this time period.  See 38 C.F.R. § 4.71a, DC 5295 (effective before September 26, 2003); 38 C.F.R. § 4.71a, DC 5010-5242 (effective September 26, 2003).

The Court noted in its September 2013 decision that the Board's February 2011 decision was deficient because it did not address the extent of the Veteran's functional loss (to the extent ascertainable) from his service-connected degenerative arthritis of the lumbar spine.  See Assing v. Principi, No. 12-2945 (Vet. App. Sept. 12, 2013), at pp. 3-4.  With respect to the time period between September 26, 2003, and August 20, 2007, the Board notes that, at his VA examination in July 2004, the Veteran's complaints included limited range of motion in the morning.  He denied any numbness or tingling in any of his extremities.  Physical examination showed flexion to 80 degrees (out of a total possible of 90 degrees) with "some mild exacerbation of the [Veteran's] subjective pain with flexion."  The VA examiner stated that it was "possible" the Veteran's low back pain was related to his in-service back injury.  This examiner also stated that the Veteran's "lower extremity complaints do not appear to be related in any way to the back as he has no evidence of radicular symptoms or findings on today's examination."  Thus, it appears that, prior to August 20, 2007, the Veteran experienced, at worst, mild functional loss due to his service-connected degenerative arthritis of the lumbar spine.  The Veteran's mild functional loss due to his service-connected degenerative arthritis of the lumbar spine does not support assigning an initial rating greater than 10 percent for this disability between September 26, 2003, and August 20, 2007, under either the former or revised rating criteria.  See 38 C.F.R. § 4.71a, DC 5295 (effective before September 26, 2003); 38 C.F.R. § 4.71a, DC 5010-5242 (effective September 26, 2003).

By contrast, the record evidence supports assigning a 40 percent rating effective August 20, 2007, under the revised DC 5242 for the Veteran's service-connected degenerative arthritis of the lumbar spine.  See 38 C.F.R. § 4.71a, DC 5242 (effective September 26, 2003).  On VA examination on August 20, 2007, the Veteran's back ache was "constant" and 6/10 on a pain scale.  He reported a history of fatigue, decreased motion, stiffness, weakness, and pain, but denied spasms.  Physical examination showed guarding, pain with motion, and tenderness in the bilateral thoracic sacrospinalis muscles, a waddling gait, no abnormal spinal curvatures, and no thoracolumbar spine ankylosis.  The Veteran was "observed changing positions sitting to standing [without] difficulty and putting on shoes/socks [with minimal amount of] difficulty/discomfort." Range of motion testing of the thoracolumbar spine showed flexion to 80 degrees with pain beginning at 10 degrees actively and passively, pain after repetitive use, and additional loss of motion on flexion of 65 degrees due to pain.  In other words, the Veteran only had 15 degrees of flexion due to pain following repetitive range of motion testing.  He also reported that he was easily fatigued and tired easily.  He had been a truck driver but was "no longer able to sit for long [periods] of time."  These findings are consistent with a 40 percent rating under the revised DC 5242.  See 38 C.F.R. § 4.71a, DC 5242 (2013).  These findings also are consistent with physical examination findings obtained on subsequent VA examination in July 2011 for which the RO assigned a 40 percent rating under DC 5242 for the Veteran's service-connected degenerative arthritis of the lumbar in the January 2012 rating decision (as noted in the Introduction).  Id.

As noted above, the Court has found that the Board's February 2011 decision was deficient because it did not address the extent of the Veteran's functional loss (to the extent ascertainable) from his service-connected degenerative arthritis of the lumbar spine.  See Assing v. Principi, No. 12-2945 (Vet. App. Sept. 12, 2013), at pp. 3-4.  The Board notes in this regard that, on VA examination in August 2007, the Veteran's functional loss was manifested by only 15 degrees of forward flexion due to pain following repetitive range of motion testing.  The Veteran also reported that he was easily fatigued, tired easily, and unable to sit for long periods of time.  Thus, it appears that the Veteran experienced significant functional loss due to his service-connected degenerative arthritis of the lumbar spine effective August 20, 2007, warranting a 40 percent rating under DC 5242 for this disability as of that date.  See 38 C.F.R. § 4.71a, DC 5242 (2013).  

In making this decision, the Board recognizes that the Veteran's complaints of back pain with functional impairment on use are both competent and credible.  The specific findings by trained VA clinicians greatly outweigh the Veteran's generalized descriptions when these disabilities are evaluated against the schedular criteria, at least between September 26, 2003, and August 20, 2007, however.  For instance, on VA examination in July 2004, the Veteran's forward flexion of the lumbar spine was to 80 degrees, an almost full range of motion, with only mild pain on flexion.  In other words, the Veteran's low back function was not additionally limited by weakness, fatigue, lack of endurance or incoordination after repetitive use in July 2004.  And the Veteran's mildly painful motion on flexion supported the current 10 percent rating assigned between September 26, 2003, and August 20, 2007, for his service-connected degenerative arthritis of the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 207-08.  The Board also has found that a 40 percent rating effective August 20, 2007, for his service-connected degenerative arthritis of the lumbar spine is warranted based on the Veteran's significantly limited range of motion on flexion on VA examination on that date.  In reviewing the lay and medical evidence of record, the Veteran's functional impairment due to pain and weakness on use of the low back has been considered in supporting the higher initial 40 percent rating assigned effective August 20, 2007, under DC 5010-5242.  The lay and medical evidence does not support an award of further compensation for the Veteran's back disability under the provisions of 38 C.F.R. §§ 4.40 and 4.45.

Moreover, the Board also finds no additional DCs applicable to the currently appealed claim.  In this respect, there is no lay and medical evidence during the appeal period of any intervertebral disc syndrome (IVDS) (DC 5243) in the lumbar spine.  There also is no lay and medical evidence during the appeal period of any associated objective neurologic abnormalities, to include bowel or bladder impairment, such that a separate compensable rating under an applicable DC is warranted for such impairment.  

The Board finally finds that consideration of additional staged ratings for the Veteran's service-connected degenerative arthritis of the lumbar spine is not warranted.  See Fenderson, 12 Vet. App. at 119.  As discussed above, the evidence of record demonstrates that this disability is not more disabling than evaluated between September 26, 2003, and August 20, 2007.  The evidence also supports assigning a staged 40 percent rating effective August 20, 2007, for this disability.  Thus, consideration of additional staged ratings is not warranted.  Id.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected degenerative arthritis of the lumbar spine.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board notes in this regard that it has assigned the maximum schedular 40 percent rating available under the former DC 5295 for the Veteran's service-connected degenerative arthritis of the lumbar spine effective August 20, 2007.  See 38 C.F.R. § 4.71a, DC 5295 (effective prior to September 26, 2003).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected degenerative arthritis of the lumbar spine are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of this service-connected disability during both of the time periods currently on appeal.  This is especially true because the 10 percent rating assigned for the Veteran's degenerative arthritis of the lumbar spine between September 26, 2003, and August 20, 2007, contemplates mild disability.  The 40 percent rating assigned by this decision for the Veteran's degenerative arthritis of the lumbar spine effective August 20, 2007, contemplates moderately severe disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has asserted that his service-connected degenerative arthritis of the lumbar spine markedly interfered with his prior employment as a truck driver.  The August 2007 VA examiner stated that "there may be many other positions the Veteran may be employed in" other than truck driving.  The June 2011 VA examiner stated that the Veteran's degenerative joint disease of the spine would prevent him from working "any vigorous/strenuous jobs; however, less physical demanding jobs are plausible."  The Board also notes that the Veteran's TDIU claim has been referred again to the RO for adjudication.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating greater than 10 percent prior to August 20, 2007, for degenerative arthritis of the lumbar spine is denied.


Entitlement to a 40 percent rating effective August 20, 2007, for degenerative arthritis of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran contends that he incurred bilateral shoulder disabilities during active service.

As noted in the Introduction, the RO denied the Veteran's claims of service connection for a right shoulder disability and for a left shoulder disability in a January 2012 rating decision.  The Veteran disagreed with this decision in a letter from his attorney dated on April 5, 2013, and date-stamped as received by the RO on April 8, 2013.  To date, the RO has not issued a Statement of the Case (SOC) on either of these claims.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, on remand, the RO should issue an SOC on the issues of entitlement to service connection for a right shoulder disability and for a left shoulder disability to the Veteran and his attorney.

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his attorney on the claims of service connection for a right shoulder disability and for a left shoulder disability.  A copy of any SOC issued should be included in the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


